EXHIBIT 10.1


FORM OF WARRANT


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
701 OR RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE
DISPOSITION OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION
SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION
FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.


WARRANT


Speedemissions, Inc.


(Incorporated under the laws of the State of Florida)




THIS IS TO CERTIFY that, for value received, and in accordance with the vesting
schedule listed in Section 1, below, [_________________] (the “Holder”) is
entitled, subject to the terms and conditions set forth herein, to purchase from
Speedemissions, Inc. (the “Company”) up to [____________________________]
(_____________) fully paid and nonassessable shares of common stock of the
Company (the “Warrant Securities”) at the initial price of $0.25 per share but
subject to adjustment as provided in Section 4 below, (the “Exercise Price”),
upon payment by cashier’s check or wire transfer of the Exercise Price for such
shares of the Common Stock to the Company at the Company’s offices.


1.    Vesting Schedule. The option to purchase the shares of Common Stock listed
above will vest immediately.


2.    Exercisability. This Warrant may be exercised in whole or in part at any
time, or from time to time, between the date hereof and 5:00 p.m. Eastern
Standard Time on November 3, 2009, by presentation and surrender hereof to the
Company of a notice of election to purchase duly executed and accompanied by
payment by check or wire transfer of the Exercise Price.


3.    Manner of Exercise. In case of the purchase of less than all the Warrant
Securities, the Company shall cancel this Warrant upon the surrender hereof and
shall execute and deliver a new warrant of like tenor for the balance of the
Warrant Securities. Upon the exercise of this Warrant, the issuance of
certificates for securities, properties or rights underlying this Warrant shall
be made forthwith (and in any event within three (3) business days thereafter)
without charge to the Holder including, without limitation, any tax that may be
payable in respect of the issuance thereof; provided, however, that the Company
shall not be required to pay any tax in respect of income or capital gain of the
Holder.


Page 1 of 6

--------------------------------------------------------------------------------


 
If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed, and
accompanied by payment of the purchase price.


4.    Adjustment in Number of Shares.


(A)    Adjustment for Reclassifications. In case at any time or from time to
time after the issue date the holders of the Common Stock of the Company (or any
shares of stock or other securities at the time receivable upon the exercise of
this Warrant) shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefore, other or additional stock or other securities or
property (including cash) by way of stock split, spin-off, reclassification,
combination of shares or similar corporate rearrangement (exclusive of any stock
dividend of its or any subsidiary’s capital stock), then and in each such case
the Holder of this Warrant, upon the exercise hereof as provided in Section 1,
shall be entitled to receive the amount of stock and other securities and
property which such Holder would hold on the date of such exercise if on the
issue date he had been the holder of record of the number of shares of Common
Stock of the Company called for on the face of this Warrant and had thereafter,
during the period from the issue date, to and including the date of such
exercise, retained such shares and/or all other or additional stock and other
securities and property receivable by him as aforesaid during such period,
giving effect to all adjustments called for during such period. In the event of
any such adjustment, the Exercise Price shall be adjusted proportionally.


(B)    Adjustment for Reorganization, Consolidation, Merger. In case of any
reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided herein; in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.


5.    No Requirement to Exercise. Nothing contained in this Warrant shall be
construed as requiring the Holder to exercise this Warrant prior to or in
connection with the effectiveness of a registration statement.


6.    No Stockholder Rights. Unless and until this Warrant is exercised, this
Warrant shall not entitle the Holder hereof to any voting rights or other rights
as a stockholder of the Company, or to any other rights whatsoever except the
rights herein expressed, and, no dividends shall be payable or accrue in respect
of this Warrant.


Page 2 of 6

--------------------------------------------------------------------------------


 
7.    Cashless Exercise. In lieu of delivering the Exercise Price in Cash,
Holder, at his/her option, may instruct the Company to retain, in payment of the
Exercise Price, a number of the shares of Common Stock (the “Payment Shares”)
equal to the quotient of the aggregate Exercise Price of the Warrants then being
exercised divided by the Market Price of such Payment Shares as of the date of
exercise, and to deduct the number of Payment Shares from the shares of Common
Stock to be delivered to such holder. For purposes of this Warrant, Market Price
shall mean the closing bid price of the Company’s common stock on the trading
day immediately before the exercise date. Notwithstanding the above, this
Paragraph 7 shall only be applicable provided that the Company is trading on a
recognized exchange on the date of exercise.


8.    Exchange. This Warrant is exchangeable upon the surrender hereof by the
Holder to the Company for new warrants of like tenor representing in the
aggregate the right to purchase the number of Warrant Securities purchasable
hereunder, each of such new warrants to represent the right to purchase such
number of Warrant Securities as shall be designated by the Holder at the time of
such surrender.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it and
reimbursement to the company of all reasonable expenses incidental thereto, and
upon surrender and cancellation hereof, if mutilated, the Company will make and
deliver a new warrant of like tenor and amount, in lieu hereof.


9.    Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of securities upon the exercise of
this Warrant, nor shall it be required to issue scrip or pay cash in lieu of
fractional interests. All fractional interests shall be eliminated by rounding
any fraction up to the nearest whole number of securities, properties or rights
receivable upon exercise of this Warrant.


10.    Reservation of Securities. The Company shall at all times reserve and
keep available out of its authorized shares of Common Stock or other securities,
solely for the purpose of issuance upon the exercise of this Warrant, such
number of shares of Common Stock or other securities, properties or rights as
shall be issuable upon the exercise hereof. The Company covenants and agrees
that, upon exercise of this Warrant, all shares of Common Stock and other
securities issuable upon such exercise shall be duly and validly issued, fully
paid, non-assessable and not subject to the preemptive rights of any
stockholder.


11.    Notices to Holder. If at any time prior to the expiration of this Warrant
or its exercise, any of the following events shall occur:


(a)    the Company shall take a record of the holders of any class of its
securities for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or


Page 3 of 6

--------------------------------------------------------------------------------


 
(b)    the Company shall offer to all the holders of a class of its securities
any additional shares of capital stock of the Company or securities convertible
into or exchangeable for shares of capital stock of the Company, or any option
or warrant to subscribe therefor; or


(c)    a dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business as an entirety shall be proposed.


then, in any one or more said events, the Company shall give written notice of
such event to the Holder at least fifteen (15) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up or sale. Such notice shall specify
such record date or the date of closing the transfer books, as the case may be.


12.    Transferability. This Warrant may not be transferred or assigned by the
Holder without first obtaining the prior written approval by the Company.


13.    Informational Requirements. The Company will transmit to the Holder such
information, documents and reports as are generally distributed to stockholders
of the Company concurrently with the distribution thereof to such stockholders.


14.    Notice. Notices to be given to the Company or the Holder shall be deemed
to have been sufficiently given if delivered personally or sent by overnight
courier or messenger, or by facsimile transmission. Notices shall be deemed to
have been received on the date of personal delivery or facsimile transmission.
The address of the Company and of the Holder shall be as set forth in the
Company’s books and records.


15.    Consent to Jurisdiction and Service. The Company consents to the
jurisdiction of any court of the State of Georgia, and of any federal court
located in Georgia, in any action or proceeding arising out of or in connection
with this Warrant. The Company waives personal service of any summons, complaint
or other process in connection with any such action or proceeding and agrees
that service thereof may be made, by certified mail directed to the Company at
the location provided in Section 14 hereof, or, in the alternative, in any other
form or manner permitted by law. Cobb County, Georgia shall be proper venue.


16.    Successors; Assignment. All the covenants and provisions of this Warrant
shall be binding upon and inure to the benefit of the Company, the Holder and
their respective legal representatives, successors and assigns. This Warrant may
not be assigned by the Holder without the written consent of the Company.


Page 4 of 6

--------------------------------------------------------------------------------


 
17.    Attorneys Fees. In the event the Holder shall refer this Warrant to an
attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting collection hereunder, including
reasonable attorney's fees, whether or not suit is instituted.


18.    Governing Law. THIS WARRANT SHALL BE GOVERNED, CONSTRUED AND INTERPRETED
UNDER THE LAWS OF THE STATE OF GEORGIA, WITHOUT GIVING EFFECT TO THE RULES
GOVERNING CONFLICTS OF LAW.


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by the
signature of its President and to be delivered in Tyrone, Georgia.


 
Dated: ______________, 2005   
Speedemissions, Inc.,
a Florida corporation

 
_____________________________________
By: Richard A. Parlontieri
Its: President




_____________________________________
By: Brad A. Thompson
Its: Director




_____________________________________
By: Bahram Yusefzadeh
Its: Director
 
 

 

Page 5 of 6

--------------------------------------------------------------------------------




[FORM OF ELECTION TO PURCHASE]




The undersigned, the holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by this Warrant Certificate for, and
to purchase securities of Speedemissions, Inc. and herewith makes payment of
$______ therefor, and requests that the certificates for such securities be
issued in the name of, and delivered to _______________________, whose address
is _________________________________________.
 
 
Dated: ____________________, 20___  
__________________________________
By: _______________________________




(Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate)   




___________________________________
(Insert Social Security or Other
Identifying Number of Holder)
 
 
 
 

               
Page 6 of 6

--------------------------------------------------------------------------------